DETAILED ACTION
Allowable Subject Matter
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitations of  “a database of information accessible through the mobile communication device, wherein the information of the database includes crisis resource information for a plurality of crisis resources in the form of direct website links, direct telephone number links or both;  a graphical user interface icon representing the computer program as a computer application accessible through the mobile communication device; and a resource access function accessed on the mobile communication device through the graphical user interface icon, wherein the resource access function is configured to enable the user to access the crisis resource information by selecting a crisis resource icon on the mobile communication device from a plurality of crisis resource icons representing a crisis resource of interest, wherein the plurality of crisis resource icons includes a plurality of global radio buttons for a set of accessible crisis resources, and a plurality of cell phone radio buttons for a set of links for crisis resource calling,  wherein each of the cell phone radio buttons is configured to enable the user to tap one of the cell phone radio buttons to initiate a direct call to a selected crisis resource associated with the tapped cell phone radio button,  wherein each of the plurality of global radio buttons is configured to enable the 2Atty Docket No. SH-001 user to tap at least one of the global radio buttons to access a display showing a first set of location links by state for crisis resources associated with the tapped global radio button that are located within one or more states of the first set of location links,  wherein each of the first set of location links is configured to enable the user to tap at least one of the first set of location links to access a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH T VU/Primary Examiner, Art Unit 2175